DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application examined under the pre-AIA  first to file provisions, Claims 1-5, 7-8, 10-11, 13, 21-22, 27-28, 30, 32, 34, 37-38, 40 and 59-68 are allowed with the amendments of Applicants’ submission of 01/23/2021 over the prior art of record and to overcome the rejections and objections under 35 U.S.C.112(b).  

EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed on 01/23/2021, Claims 1-5, 7-8, 10-11, 13, and 59-68 are patentable over the previous cited prior art of record of U.S. 2003/0101898, Standke et al. (hereinafter "Standke") evidenced by and in view of US. 2006/0156960, Wombacher et al. (hereinafter "Wombacher") further in view of U.S. 20080245999, Poppe et al. (hereinafter "Poppe") or Standke in view of Wombacher further in view of Poppe and further in view of either U.S. 2016/0280611, Hirokami (hereinafter "Hirokami") or US 2008/0131594, Cho (hereinafter "Cho").  None of this previously cited prior art of record alone or in any proper combination teach or suggest a corrosion inhibitor comprising a blend of ethynylcarbinolalkoxylate and amine blocked C6-C10 alkyl phosphate monoester or a blend of dimethyl acetamide and triisobutyl phosphate in a sealer composition with a first and second silane as a substantially non-aqueous blend as claimed in amended Claims 1-5, 7-8, 10-11, 13, and 59-68.  Also Applicants’ remarks concerning the wording of Claim 1 of "... wherein said corrosion inhibitor is soluble in silane, soluble in solvent-diluted silane, and at least partially soluble in water ... " as unclear and indefinite under 35 U.S.C. 112(b) are persuasive along with the disclosures of ¶s 0041-0042 of the published application U.S. 2019/0092948 concerning such 
Election/Restriction
Claims 1-5, 7-8, 10-11, 13, and 59-68 are directed to an allowable sealer composition for a cementitious substrate, comprising a substantially non-aqueous blend of:  a first silane; a second silane having a higher molecular weight than said first silane; and at least one corrosion inhibitor, wherein said corrosion inhibitor is soluble in silane, and soluble in solvent-diluted silane, and at least partially soluble in water, and wherein said corrosion inhibitor comprises a blend of ethynylcarbinolalkoxylate and amine blocked C6-C 10 alkyl phosphate monoester or a blend of dimethyl acetamide and triisobutyl phosphate, the former corrosion inhibitor for Claim 1 and claims dependent therefrom and the latter for Claim 59 and claims dependent therefrom.  Claims 21-22, 27-28, 30, 32, 34, and 37-38, are directed to a cementitious structure requiring all the limitations of allowable independent claims 1 or 59.  Claim 40 is directed to a method of sealing a steel reinforced cementitious structure from intrusion of corrosion-causing agents requiring all the limitations of allowable independent claims 1 or 59.  Claims 21-22, 27-28, 30, 32, 34, 37-38 and 40 were previously withdrawn from consideration as a result of a restriction requirement dated 04/16/2020.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of the subject matter of the inventions of Claims 21-22, 27-28, 30, 32, 34, 37-38 and 40 being rejoined, as set forth in the Office action mailed on 05/23/2019, is hereby withdrawn, and Claims 21-22, 27-28, 30, 32, 34, 37-38 and 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 21-22, 27-28, 30, 32, 34, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787